Citation Nr: 0617400	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  95-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a psychiatric disorder, to include as 
secondary to a service-connected lumbosacral disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
lumbosacral disability.

3.  Entitlement to a rating in excess of 40 percent disabling 
for a lumbosacral disability, diagnosed as discogenic 
disease, bilateral L5 radiculopathy, degenerative joint 
disease and spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1994 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San Juan, 
the Commonwealth of Puerto Rico, which denied the claims on 
appeal.  

The Board remanded this matter in April 1997 and again in 
August 2003 for additional development.  Such has been 
completed and this matter is now returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  In October 1982, the RO denied entitlement to service 
connection for a psychiatric disorder, to include as 
secondary to service-connected conditions.  The veteran did 
not appeal this decision and it became final.  

2.  Since the prior final denial of service connection for a 
psychiatric disorder in October 1982, the evidence associated 
with the claims file is, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the veteran's 
claim.

3.  The preponderance of the competent medical evidence 
reflects that the veteran's psychiatric disorder is neither 
related to service nor to his service-connected back 
disability nor does the evidence reflect that any psychosis 
was manifested within one year of service discharge.

4.  The veteran's lumbosacral spine disorder, diagnosed as 
discogenic disease, bilateral L5 radiculopathy, degenerative 
joint disease and spinal stenosis, more closely resembles a 
pronounced intervertebral disc disease with recurring attacks 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.


CONCLUSIONS OF LAW

1.  The October 1982 decision which denied entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  New and material evidence has been received since the 
October 1982 RO decision sufficient to reopen the veteran's 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  A psychiatric disorder, is not due to service-connected 
residuals of a back disability nor incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

4.  The criteria for a 60 percent evaluation for lumbosacral 
spine disorder, diagnosed as discogenic disease, bilateral L5 
radiculopathy, degenerative joint disease and spinal stenosis 
of the lumbar spine, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (in effect prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in January 1992 and the RO adjudicated these claims 
in June 1994.  Although the psychiatric claim was adjudicated 
de novo, with subsequent duty to assist letters addressing 
this issue from the standpoint of service connection, with no 
discussion of the criteria of new and material evidence 
needed to reopen a previously denied claim, the veteran is 
not prejudiced in this instance where the Board is reopening 
this claim.  Regarding the reopened claim for service 
connection for a psychiatric disability, the veteran was 
initially notified of the VA's duty to assist for service 
connection in a May 2001 letter.  Regarding the claim of 
entitlement to an increased rating for the lumbar spine 
disability, the veteran was advised of the revision in the 
rating criteria in a March 2003 RO letter.  Regarding the 
duty to assist, the veteran received a letter in March 2004, 
which addressed both the service connection and increased 
rating claims.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection and increased rating, which included 
notice of the requirements to prevail on these types of 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  Additional duty to assist letters addressing both 
issues were provided by the AMC in June 2004, May 2005 and 
August 2005.  The duty to assist letters, and the 
supplemental statement of the case issued in January 2006 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Again any failure in these documents to provide the veteran 
with the correct law addressing the issue of new and material 
evidence, is nonprejudicial in that his claim is being 
reopened by the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  This matter was remanded twice in April 1997 
and in August 2003 for the purpose of obtaining additional 
evidence, which has been obtained and associated with the 
claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of April 2005, which 
included examination of the veteran and review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with a letter 
advising him of the Dingess case and notified him of the type 
of evidence necessary to establish the degree of disability 
and earlier effective dates for this matter.  

II.  New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2005).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in January 1992.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the Board notes that the RO has adjudicated 
this matter on a de novo basis in the June 1994 rating on 
appeal.  However in October 1982, the RO denied entitlement 
to service connection for a psychiatric disorder, including 
on a secondary basis.  The veteran did not appeal this matter 
after notice of this denial was sent in October 1982.  

Among the evidence before the RO in October 1982 included a 
July 1958 entrance examination which revealed a normal 
psychiatric evaluation and no psychiatric complaints.   His 
service medical records revealed no findings or complaints of 
psychiatric problems.  His DD-214 revealed that he earned a 
parachutist's badge.  

The post-service records previously before the RO in 1982 
revealed no evidence of a psychosis having manifested within 
one year of discharge, with normal findings shown on an 
August 1961 VA examination.  Hospital records from January 
through March 1974 revealed a diagnosis with 
psychophysiological reaction referred to the musculoskeletal 
system and treatment for low back pain.  A June 1974 private 
orthopedic evaluation gave the physician's opinion that this 
diagnosis was essentially a bad diagnosis and that many 
misdiagnoses had been made under this particular diagnosis.  
This physician opined that the veteran's degenerative disc 
disease of the lumbosacral spine was more likely the result 
of parachute jumps in service.  The report of August 1974 
likewise contained opinion linking the veteran's back 
disability to parachute jumping.  Service connection for a 
lumbar spine disability was granted by the RO in October 
1974.  

A June 1975 private examination reviewed by the RO in 1982 
contained a diagnosis of post laminectomy syndrome and 
moderate to severe conversion of hysteria reaction, 
aggravated or secondary to physical trauma.  

Also previously before the RO in 1982 were VA treatment 
records from March 1978 to August 1978 revealing the veteran 
to be hospitalized with a diagnosis of schizophrenia 
undifferentiated type and a history of psychiatric treatment 
since 1972.  A June 1977 orthopedic examination included 
findings of nervousness.  A May 1980 orthopedic examination 
recommended further review of the veteran's psychiatric 
condition by a psychiatrist but suggested that the veteran 
had a moderate conversion hysterical reaction secondary to 
his back surgery.  A July 1981 private psychiatric evaluation 
diagnosed psychotic depressive reaction and physical 
condition by history and record of lumbar disc pathology.  
The psychiatrist commented that there was hard clinical 
evidence and record to substantiate the diagnosis of 
psychotic depressive reaction that could be precipitated by 
severe physical condition and surgery.  The particular 
surgery of the back underwent to the veteran was said to be 
closely related to emotional problems.  

Also before the RO in 1982 was the report of an August 1981 
VA examination, in which it did not indicate whether the 
claims file was reviewed.  The examiner noted 
hospitalizations in 1974, 1978 and 1980 and that the veteran 
was now diagnosed with schizophrenia.  The diagnosis was 
schizophrenia, undifferentiated, chronic.  The examiner 
commented that the veteran's physical condition could 
contribute to an emotional disturbance but to consider the 
veteran's service connected physical disabilities and his 
schizophrenia as cause and effect was far fetched.  

Among the evidence submitted after the October 1982 rating 
decision were VA records, examinations and private medical 
records after this date.  Also obtained were complete Social 
Security records.  These records reflect that the veteran 
continued to be assessed with schizophrenia throughout the 
1980's and 1990's.  

Included among these records is a report of a private 
September 1992 psychiatric evaluation, which constitutes new 
and material evidence in this matter.  This record includes a 
detailed history of the veteran's service-connected low back 
pain and surgery, as well as his psychiatric problems.  The 
diagnosis in this report was schizophrenia, undifferentiated 
type, severe.  The physician gave an impression that the 
veteran's history of psychiatric illness dates back to 
service when he began with his back condition which was 
untreated for many years and this slowly made the veteran 
begin to have an emotional condition which has become chronic 
and permanent in nature.  This opinion is new and material 
evidence as it was not previously of record and gives the 
opinion from a different psychiatrist from those who had 
earlier treated the veteran prior to October 1982, stating 
that the veteran's psychiatric condition developed 
permanently from his back problems.  This evidence is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

New and material evidence having been submitted, this claim 
is reopened.

The Board now turns to determine whether service connection 
is warranted for a psychiatric condition to include as 
secondary to his service-connected back condition.  A review 
of the complete evidence on file reflects that the 
preponderance of the evidence is against a claim for service 
connection.

The evidence up to and including the September 1992 
psychiatric evaluation does not reflect that service 
connection for a psychiatric disorder is warranted on either 
a direct or presumptive basis, with there being no evidence 
of a psychiatric disorder shown in service or within a year 
of discharge. 

Regarding the question as to whether a psychiatric disorder 
was caused or aggravated by service, the more favorable 
evidence discussed above, is outweighed by the more recent 
evidence that is unfavorable.  

This includes the January 1994 VA examination in which the 
three psychiatrists examining the veteran were unable to 
certify that the veteran's neuropsychiatric disorder was 
directly related to the veteran's service-connected back 
condition.  The diagnosis was schizophrenic disorder in 
partial remission of acute psychotic symptoms.  

VA treatment records and hospital records from the 1980's 
through the 1990's revealed continued treatment for 
schizophrenia, as well as alcohol problems.  There was no 
clear indication as to the causation for his continued 
diagnosis of schizophrenia.  Likewise, VA records from 2001 
still diagnosed schizophrenia, with no clear indication of 
causation.  

The report of a June 2001 VA examination did not include a 
claims file review.  The examiner was going to request review 
of the records and noted that there was a prior Board 
examination in which no relationship between the veteran's 
service-connected back disorder and his psychiatric symptoms.  
The examiner noted that the veteran did not request 
psychiatric treatment for several years when he lived in the 
United States and was treated for back problems.  On this 
particular examination, he cited no psychiatric problems, 
only back problems.  The examiner found this information 
significant as to the fact that it was not specifically his 
service-connected back problems that provoked his psychiatric 
symptoms.  After reviewing the VA records, the examiner noted 
that in psychiatric admissions, the veteran complained of 
having problems related to alcohol dependence in admissions 
up to 1994.  The final diagnosis was schizophrenia, residual 
type, and alcohol dependence by history and record.  His Axis 
II diagnosis was histrionic personality characteristics.  

VA treatment records from 2001 to 2003 revealed continued 
psychiatric treatment for schizophrenia, but with the 
diagnosis now shown to include bipolar disorder.  He was 
assessed with bipolar disorder as early as June 2002.  In 
October 2002 he carried both diagnoses of schizophrenia and 
bipolar syndrome.  In May 2003 he was diagnosed with bipolar 
disorder, rule out schizophrenia.  

The report of a May 2005 VA examination included a review of 
the claims file and the electronic record.  The history of 
the veteran's treatment was recited in detail.  After a 
review of the evidence, the examiner opined that the 
veteran's mental disorder meets the DSM-IV criteria for 
bipolar disorder, manic, and alcohol abuse in full remission.  
There was evidence in the claims file that the onset of the 
psychiatric disorder was in March 1978 when he was 
hospitalized with a diagnosis of schizophrenia, 
undifferentiated type and thus it was not related to active 
duty.  There was no objective evidence based on claims file 
review and clinical history to establish that the veteran's 
bipolar disorder was precipitated or aggravated by his 
service-connected lumbar spine disorder acting as a 
psychosocial stressor and therefore was not caused by or 
related to his service connected lumbar spine disorder.  
There was no evidence in the claims file and in all the 
psychiatric evaluation reports to establish that the bipolar 
disorder is the direct physiological consequence of the 
service-connected lumbar spine disorder and therefore was not 
caused by or related to his service connected condition.  

The unfavorable opinion from this examiner in the May 2005 VA 
examination outweighs any favorable evidence.  This opinion 
was based on review of the complete record and examination of 
the veteran.  The Board thus finds that the preponderance of 
the evidence is against a grant of service connection for a 
psychiatric disorder to include as secondary to his service-
connected conditions.  

As the preponderance of this evidence is against a grant, 
there is no basis for application of reasonable doubt.  

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has evaluated the veteran's lumbar spine disability 
under the criteria for intervertebral disc syndrome.  During 
the pendency of this appeal, multiple revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for the veteran's back 
disorder in October 1974 and assigned a 10 percent 
evaluation.  He was awarded a 20 percent rating in a February 
1979 rating decision and a 40 percent rating in a February 
1983 rating.  The veteran filed the current claim on appeal 
in January 1992.  The rating on appeal is dated in June 1994.  

The veteran is shown to have undergone laminectomy surgery in 
July 1974 for a herniated nucleus pulposus of his L4-L5 
discs.  

VA treatment records from the late 1980's to the mid 1990's 
obtained in conjunction with the veteran's increased rating 
claim primarily revealed treatment for psychiatric problems, 
with back problems noted, but not the focus of treatment.  

The report of an August 1993 VA examination revealed 
complaints of persistent severe lower back pain with frequent 
episodes of severe pain putting him in bed for four days.  
His symptoms were exacerbated with standing and bending.  He 
exhibited severe limitation of motion on lateral flexion of 
10 degrees, with the remaining ranges of motion to be only 
mildly to moderately limited, with a flexion of 70 degrees 
and rotation of 30 degrees in both directions.  This 
examination also revealed evidence of flattening of the 
lumbar lordosis, pain to pressure over the tender fibrotic 
nodules as well as painful and limited movement.  He also 
exhibited mild to moderate thigh muscle atrophy and positive 
straight leg raising bilaterally at 70 degrees and 140 
degrees, as well as a neurosensory deficit of the L4-L5 
dermatomes bilaterally and with decreased patellar reflexes 
bilaterally.  The diagnosis was lumbar paravertebral 
fibromyositis, discogenic disease L4-L5, L5-S1, spinal 
stenosis at S1, osteoarthritis and spondylosis.  

VA treatment records from the late 1990's to 2001 were 
focused primarily on other physical problems besides lumbar 
spine complaints, with the back pain only noted in passing.  

The report of a June 2001 VA examination revealed subjective 
complaints of mild low back pain associated with occasional 
cramps of the right foot and no other symptoms affecting his 
lower extremities.  There were no fecal or urinary 
incontinence complaints.  He was not taking pain killers and 
had no history of emergency room visits for back pain in the 
past year.  He was said to be using a cane for walking.  His 
lateral flexion of 30 degrees on both sides was somewhat 
improved from the earlier VA examination of August 1993, with 
his ranges of motion tending to be moderately limited, with 
his flexion of 60 degrees, extension of 30 degrees and 
rotation of both sides of 25 degrees, but with no pain on 
motion in all movements.  He also exhibited no lumbar 
paravertebral muscle spasm.  He had no tenderness to 
palpation of the lumbar paravertebral muscles, no postural 
abnormalities or fixed deformities of the back and no lumbar 
spasm.  He had a normal gait cycle and no muscle atrophy of 
the extremities.  However he did have mild weakness of both 
ankle dorsiflexor muscles, extensor hallucis longus and 
tibialis anterior with a muscle strength of 4/5.  He also had 
mild weakness of both ankle plantar flexor muscle, 
gastrocnemius, with a muscle strength of 4/5.  Knee and ankle 
jerk reflexes were also absent bilaterally.  Thus this 
examination suggests that the veteran's lumbar symptoms 
resulted in a neuropathy affecting both lower extremities, 
but with complaints primarily of right foot cramps.  The 
diagnosis was lumbar paravertebral fibromyositis, discogenic 
disease L4-L5, L5-S1, spinal stenosis at S1 and bilateral L5 
radiculopathy.

VA treatment records from 2001 to 2003 again mostly deal with 
treatment for psychiatric complaints, but include references 
to back pain.  The records also include physical examinations 
for follow up of chronic conditions in January 2001, October 
2002 and May 2003, which revealed the same physical findings, 
although different subjective complaints.  The January 2001 
follow up revealed subjective complaints of muscle 
inflammation sometimes, with right thigh muscle pain, treated 
with over the counter Motrin.  The October 2002 evaluation 
included no complaints of back problems and the May 2003 
evaluation included no complaints of back pain on the day of 
the evaluation, but a history of occasional back pain.  The 
findings for all three evaluations were as follows.  
Musculoskeletal examination revealed an intact range of 
motion, muscle tone adequate and no deformities.  His 
neurological examination revealed no gross motor and sensory 
deficit.  His extremities were symmetric with no lesions and 
normal gait.  

The more recent evidence is pertinent in this case where the 
present level of disability is the primary concern.  See 
Francisco, Supra.  In this case, the report of an April 2005 
VA examination of the spine revealed complaints associated 
with muscle spasm, including the neck and numbness and 
tingling of both feet.  There was no history of incontinence.  
His duration was claimed as constant low back pain, severe in 
intensity.  He treated this with Naproxen and Flexeril.  
During the past year, he treated with his primary care doctor 
on several occasions and was treated with medications.  His 
precipitating factors were painting as a plastic artist and 
painting his house.  His alleviating factors were medication 
and rest.  During the past year, the pain impaired him on 
four occasions, which lasted six weeks.  He could walk 
unaided.  He said he used a cane for ambulation constantly.  
He also used a thoracolumbar brace or orthosis.  He could 
walk for 15 minutes and claimed he fell about once a month 
due to back pain.  He was generally independent in his 
activities of daily living, although he claimed that his son 
sometimes has to give him food and that one time his wife had 
to assist him with toileting.  He was noted to have retired 
since 1974.  He could not work or paint his house, go 
upstairs or drive his car.  

Physical examination revealed him to have no lumbosacral 
corset on and he walked with a normal gait.  He had a normal 
symmetry and appearance of the lumbar spine.  His range of 
motion was 45 degrees of flexion, 10 degrees of extension, 
and 30 degrees for his lateral flexions and rotations on both 
sides.  He was additionally limited by pain following 
repetitive use on this examination, with the pain noted to be 
mild.  He was not otherwise limited by fatigue, weakness or 
lack of endurance.  There were no postural abnormalities or 
fixed deformities.  Neurological examination revealed him to 
have diminished pinprick, smooth sensation in all dermatomes 
of the right leg, not following any specific dermatomal 
pattern, non radicular.  He had a normal sensory examination 
of the left leg with no atrophy and normal muscle tone of 
both lower extremities.  His muscle strength was normal with 
the exception of both ankle and dorsiflexor muscles, extensor 
hallucis longus and tibialis anterior graded 4/5 and 
bilateral ankle plantar flexor muscles gastrocnemius graded 
as 4/5.  His Achilles reflexes were absent bilaterally and 
his patellar reflexes were 1+ bilaterally.  He had a negative 
straight leg raise and Laseques sign bilaterally.  Regarding 
incapacitating episodes, the examiner noted that the veteran 
had not been issued a medical certificate nor given verbal 
instructions for strict bedrest by any physician in the past 
year.  The diagnosis was lumbar paravertebral myositis 
discogenic disease at L4-L5, L5-S1, bilateral L5 
radiculopathy and spinal stenosis at S1.  Also diagnosed was 
degenerative joint disease, muscle spasm, osteopenia and 
lower lumbar spine discogenic disease by X ray of April 2005.  

The report of an April 2005 neurological VA examination to 
assess the chronic neurological complications of the 
veteran's lumbar discogenic disease included a review of the 
claims file and examination of the veteran.  Ever since his 
lumbar laminectomy of a herniated nucleus pulposus in 1974, 
he had complaints of chronic on and off low back pain with 
radiation to the right lower extremity, mainly in the right 
foot.  He complained of numbness and pain in both lower 
extremities with cramps.  This was a bilateral lumbar 
radiculopathy with the following findings-there was a 
bilateral positive straight leg raise at a 70 degree angle.  
His sensory examination showed a decreased pinprick in the 
whole right leg without a dermatomal pattern and no sensory 
deficit in the left leg.  However, patellar reflexes and 
Achilles reflex was absent.  A Jendrassik maneuver was used 
to obtain patellar reflexes, which were hypoactive at 1+ but 
Achilles remained absent.  Muscle testing showed 4/5 
weakness, with no atrophy or involuntary movements 
identified.  The diagnosis was clinically bilateral lumbar 
radiculopathy with neurological findings as described and 
secondary to his service connected lumbosacral discogenic 
disease.  

Based upon review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence supports 
a 60 percent rating for the veteran's lumbar spine 
disability.  The Board finds that in this case the criteria 
prior to the change for intervertebral disc syndrome is the 
more favorable rating.  Although some of the earlier evidence 
did not clearly reflect the severity of his symptoms, a 
review of the most recent VA examination reports from April 
2005 suggest that the veteran suffers from a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  The findings from the 
April 2005 VA orthopedic and neurological examinations 
clearly reflect that the veteran is suffering some 
significant neurological manifestations affecting both lower 
extremities referable to the disc disease.  More over, this 
examination reflects complaints of constant low back pain 
described as severe in intensity.  His motion was noted to be 
significantly limited to only 45 degrees, and he was 
additionally limited by pain on repetitive motion.  The 
neurological findings shown in these April 2005 VA 
examinations, and assessed as a bilateral lumbar 
radiculopathy, are shown to be present in the earlier VA 
examination reports, although these earlier reports did not 
necessarily show complaints of severe constant pain or 
orthopedic manifestations consistent with pronounced 
intervertebral disc syndrome.  

The evidence overall more closely resembles that the criteria 
of a 60 percent rating under Diagnostic Code 5293 in effect 
prior to September 23, 2002.  There is no evidence that the 
veteran suffers from residuals of a fractured vertebra with 
cord involvement, bedridden or requiring leg braces, thus a 
higher rating is not warranted under Diagnostic Code 5285 in 
effect prior to September 26, 2003.  Nor is there evidence of 
ankylosis at an unfavorable angle with marked deformity 
involvement of other joints, thus a higher rating is not 
warranted under Diagnostic Code 5286 in effect prior to 
September 26, 2003.

The Board now turns to whether a rating above 60 percent is 
warranted under the revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003. 

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  Thus the Board shall consider whether the combined 
orthopedic and neurological manifestations shown can combine 
to a rating higher than 60 percent.   

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
motion must be severe and the evidence has shown the 
limitation of motion to be severe, particularly on flexion, 
shown on the most recent VA examination to be 45 degrees in 
the April 2005 examination.  Thus the veteran's lumbar spine 
disorder clearly meets the criteria for a 40 percent rating 
under Diagnostic Code 5292 in effect between September 23, 
2002 to September 25, 2003.  This is the maximum allowable 
rating under this criteria.  

The veteran's lumbar spine disability likewise meets the 
criteria for a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) in effect since September 25, 2003, in that 
his forward flexion was limited to 30 degrees or less.  See 
38 C.F.R. § 4.71a. Diagnostic Code 5243 (2005).  However, a 
higher rating of 50 percent is not warranted under the 
General Rating Formula, as his lumbar spine disability is not 
shown to result in an unfavorable ankylosis of the entire 
thoracolumbar spine.  

Thus the evidence reflects that the veteran's orthopedic 
manifestations are 40 percent disabling under the old and new 
criteria.  

The Board now determines whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating.  See 38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds that the 
neurological manifestations generally affecting both legs, 
with increased symptoms shown in the right leg in the record 
as compared to in the left leg, consist primarily of pain and 
numbness, with objective evidence of actual radiculopathy 
bilaterally and findings of decreased sensation on the right 
leg, normal sensation on the left, absent Achilles reflex and 
diminished patellar reflex bilaterally.  He also had some 
muscle weakness in both ankles.  These manifestations, 
described in detail above resemble no more than a mild 
incomplete paralysis for the left leg, which repeatedly 
showed no sensory deficits and would warrant no more than a 
10 percent evaluation.  His right leg manifestations would 
warrant no more than a 20 percent rating for a moderate 
incomplete paralysis for the right leg, which did manifest 
some sensory deficits on the most recent VA examinations.  



Conclusion

The Board finds that combining the orthopedic and 
neurological manifestations of the veteran's lumbar spine 
disorder adds to a total of 57 percent disabling, which 
rounds up to 60 percent disabling, when adding the 40 percent 
rating for orthopedic impairment, the 10 percent for the left 
leg impairment, and the 20 percent for the right leg 
impairment.  See 38 C.F.R. § 4.25 (2005).  Thus consideration 
of separate ratings for the neurological manifestations under 
the revised criteria would not be more favorable to the 
veteran in this case when they are combined with the 
orthopedic manifestations, as the combined rating equals the 
60 percent rating currently assigned for Diagnostic Code 5293 
in effect prior to September 23, 2002.   

Consideration of separate ratings for the neurological 
manifestations is not appropriate in this instance where a 60 
percent rating is being awarded under the pre September 23, 
2002 criteria for intervertebral disc syndrome, which already 
contemplates both orthopedic and neurological manifestations.  
A separate rating for neurological manifestations would 
violate the rule against pyramiding in this case.  See 
38 C.F.R. § 4.17.  

In sum, the evidence supports a 60 percent rating for the 
veteran's lumbar spine disability under 38 C.F.R. § 5293 in 
effect prior to September 23, 2002.  


Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability.  In addition, it has not been shown that the 
lumbar spine disability has required frequent periods of 
hospitalization or has produced marked interference with all 
types of employment.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected back 
disability, has been reopened.

Service connection for a psychiatric disorder is denied.

A 60 percent rating for a lumbosacral disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


